HAMITER, Justice
(concurring in part and dissenting in part).
My appreciation of the facts of this case compels me to conclude that the drivers of the two colliding vehicles were guilty of concurrent negligence which proximately caused the accident. Thus, Reverend Rig-outs approached the bridge on a wet, slippery, steep down-grade, highway (previously he had used this route often) at a *368speed of approximately forty-five miles per hour and hence, under such circumstances, he was not exercising reasonable and proper control of his automobile which admittedly had worn or slick tires. Larlcan, on the other hand, drove at a rather rapid rate his large, wide, combination truck-trailer onto, and partially across, such bridge while straddling the highway’s center line. Accordingly, I am of the opinion that neither plaintiffs nor the defendant should recover damages herein.